                 Case 18-18642      Doc 51      Filed 12/05/19     Page 1 of 1

                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND



IN RE:                                      *
 Karen Cookson                              *       Case No.: 18-18642
      Debtor                                *       Chapter 13
*     *      *       *      *       *       *       *     *       *    *         *

                                WITHDRAW OF DOCUMENT

Dear Clerk:

       Please let the record reflect that the above captioned Debtor requests the Response to
Notice of Default, Document No. 48, filed October 18, 2019 WITHDRAWN.

       Thank you for your courtesies.
                                            /s/Nicholas J. Del Pizzo, III
                                            Nicholas J. Del Pizzo, III, 24666
                                            7222 Holabird Avenue
                                            Baltimore, MD 21222
                                            410-288-5788
                                            email: njdelpizzo@aol.com
                                            Attorney for Debtor


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 5th day of December, 2019, I reviewed the Court's
CM/ECF system and it reports that an electronic copy of the Withdraw of Document will be
served electronically by the Court's CM/ECF system on the following:

Robert S. Thomas, ECF@ch13balt.com

      I HERBY FURTHER CERTIFY that on the 5th day of December, 2019, a copy of the
Withdraw of Document was also mailed first class mail, postage prepaid to:

Office of the US Trustee      All creditors on attached list
101 W. Lombard St.
Suite 2625
Baltimore, MD 21201


                                            /s/Nicholas J. Del Pizzo, III
                                            Nicholas J. Del Pizzo, III
